               Case 20-10256-KBO         Doc 44     Filed 02/06/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                          §
                                                §                     Chapter 11
EARTH FARE, INC., et al.,                       §
                                                §             Case No. 20-10256 (KBO)
         Debtor.                                §
                                                §
                                                §


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that Amy Pritchard Williams of the firm Troutman Sanders

LLP appears pursuant to Federal Rule of Bankruptcy Procedure 9010 as counsel for Crescent

CCRE Lucerne Venture, LLC and pursuant to Federal Rule of Bankruptcy Procedure 2002

requests notice of all hearings, proceedings, and filings in this matter; and further requests that

copies of all notices, pleadings, applications, motions, orders, and other documents filed or made

in this matter be served on Amy Pritchard Williams at the following address, through mail,

electronic mail and/or facsimile:

                              Amy Pritchard Williams
                              TROUTMAN SANDERS LLP
                              301 S. College Street, Suite 3400
                              Charlotte, NC 28202
                              Telephone: (704) 998-4102
                              Facsimile: (704) 998-4051
                              amy.williams@troutman.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notice and papers referred to in the

Rules specified above, but also includes, without limitation, notices of any application,

complaint, demand, hearing, motion petition, pleading, or request, whether formal or
               Case 20-10256-KBO          Doc 44       Filed 02/06/20   Page 2 of 2




information, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, email, or otherwise filed in this action.

       Crescent CCRE Lucerne Venture, LLC further specifically requests that undersigned

counsel be added to the Master Service List and Mailing Matrix.

       Neither this Notice of Appearance and Request for Notice nor any future appearance,

pleading, proof of claim, claim, nor motion, shall be deemed a waiver of any rights, all of which

are expressly reserved.



Dated: February 6, 2020                       Respectfully submitted,


                                              By: /s/ Amy Pritchard Williams
                                                  Amy Pritchard Williams
                                                  (limited access)
                                                  North Carolina Bar No. 19233
                                                  TROUTMAN SANDERS LLP
                                                   301 S. College Street, Suite 3400
                                                   Charlotte, NC 28202
                                                   Telephone: (704) 998-4102
                                                   Facsimile: (704) 998-4051
                                                   amy.williams@troutman.com

                                              ATTORNEYS FOR CRESCENT CCRE LUCERNE
                                              VENTURE, LLC
